DETAILED ACTION
1.          Claims 1-3, 5-14, 16-23, 25-28, 30, and 31 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered. 

Response to Amendment
3.          In response to the amendments received in the Office on 10/30/2020, the Office acknowledges the current status of the claims: 1, 12, 21, and 26 are amended, claim 31 is new, and claims 4, 15, 24, and 29 are canceled.

Allowable Subject Matter
4.          Claims 1-3, 5-14, 16-23, 25-28, 30, and 31 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the step of transmitting or receiving a 
            US PGPub 2019/0379489 A1 to Hwang et al. discloses overlapping of symbols in code block groups ([0216]), but does not expressly disclose the novel features presented in independent claims 1, 12, 21, and 26.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2008/0225965 A1 to Pi et al. at [0014], [0020], [0028], [0043], [0050], [0135], [0145], [0155], [0165], [0172], [0182-0187], [0194], [0207].

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 19, 2021